Case 17-13166-mdc           Doc 102    Filed 02/18/20 Entered 02/18/20 15:34:36          Desc Main
                                      Document      Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

 In Re:
                                                      Case No. 17-13166
          ERIKA D. BALLARD
                                                      Claim No. 5

                Debtor(s)

                      NOTICE OF CREDITOR CHANGE OF ADDRESS

 The creditor in the above entitled case hereby requests that the mailing address pertaining to
 NOTICES AND PAYMENTS, listed in the above stated case be changed.

 Address where Notices to the creditor be sent:

 From                                                 To

                                                      Jeffrey Katz, Esquire
 Justin L. Krik, Esquire                              Liss and Katz Law, LLC

 1101 Market Street, Suite 2820                       100 South Broad Street, Suite 1205

 Philadelphia, PA 19107                               Philadelphia, PA 19110

 215-922-6644                                         215-620-3563

 jkrik@lipskybrandt.com                               jeffrey@thephiladelphialawfirm.com

 Address where Payment to the creditor be sent:

 From                                                 To

                                                      Jeffrey Katz
 DGS Capital Investments, LLC                         Liss and Katz Law, LLC

 1218 north Marshall Street                           100 South Broad Street, Suite 1205

 Philadelphia, PA 19121                               Philadelphia, PA 19110

 215-922-6644                                         215-620-3563

 jkrik@lipskybrandt.com                               jeffrey@thephiladelphialawfirm.com

 Date: 02/18/2020                                     /s/ Justin L. Krik
                                                      Creditor’s authorized agent for
                                                      DGS Capital Investments, LLC
